Title: To Benjamin Franklin from William Jones, 15 November 1782
From: Jones, William
To: Franklin, Benjamin


My dear and respected Friend,Lamb Building Temple. 15 Nov. 1782.
I should have hastened, if an earlier opportunity had presented itself, to impart to you a piece of intelligence, which, I flatter myself, will give you pleasure. My profile will, I hope, have the honour of being hung up in your apartment with those of a family, whom you love and revere, and by whom you are loved and revered with the greatest cordiality. My connexion with the excellent bishop of St. Asaph, by my marriage with his eldest daughter (of whom I have heard you speak with approbation) is now settled, and will take place as soon as we can be united with a prudent attention to our worldly interests, and to the highest of all interests, our independence. I consider it as the pride and triumph of my life, that I am received with open arms into a family, which you and I have always known to contain a rare assemblage of publick and private virtues. We were always talking of you in Hampshire, and longing to enjoy again your sweet society: sometimes we were charmed with tidings, that you were coming with an olive wreath to England; at other times we were afflicted with reports of your labouring under a painful illness. I hope to be relieved to-day from that affliction, as I dine with Mr. Hodgson, who, I hope, has heard from you lately. Your friends of the club will heartily join in drinking your health and wishing you among them. I will request Mr. H. to transmit to you the letters, which you had the kindness to write for poor Paradise and myself, and which a variety of accidents prevented my sending to you from Nantz or leaving with your nephew. Mr. Paradise, whom, when I wrote to you last, I did not suppose capable of his excessive weakness, assures all his friends, that You and Mr. Jay told him there was no kind of necessity for his going to Virginia in obedience to the act of assembly, but that his property is in safety and in good hands. I fear he deceived himself, but heartily wish that he understood you right: he could not have better authority. He is certainly described particularly and by design in a special clause of the act, which clause itself was inserted through indulgence in consequence of his letters sent in your dispatches. “Good will to men and peace on earth” is my anxious prayer; and that you may enjoy the fruit of all your glorious toil and revisit your friends with full splendor and dignity is the fervent wish, of, my dear Sir, Your much obliged and faithful Servant
W. Jones.

P.S. Georgiana is engaged to a young man named Hare. May she be happy!

